Citation Nr: 0319960	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  02-09 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury.

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to March 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for a back disability and major depressive disorder.  The 
veteran subsequently perfected an appeal regarding both of 
those issues.  During that stage of the appeal, the RO in 
Waco issued a Statement of the Case (SOC) in November 2001.  
Jurisdiction over this case was subsequently transferred to 
the RO in Columbia, South Carolina.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that a VA orthopedic 
examination was needed prior to final appellate consideration 
of his claim of entitlement to service connection for a back 
disorder.  The Board's request for an orthopedic examination 
was set out in an internal development memorandum dated in 
February 2003.  As explained in the memorandum, the Board 
also determined that the veteran had reported during a 
January 2000 outpatient examination that he had received 
psychiatric treatment at a "Providence Hospital", and that 
an attempt had to be made to obtain the records of that 
treatment.

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 
C.F.R. § 19.9(a)(2) is invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit further 
held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violated the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.

In light of the Federal Circuit decision, the Board believes 
that the most appropriate action is to remand this case so 
that the actions requested in our February 2003 internal 
development memorandum can be accomplished by the RO.

The Board recognizes that, in March 2003, the veteran's 
accredited representative contacted the Board by telephone, 
and indicated that the veteran had expressed concern that he 
would be unable to obtain transportation to report for a VA 
orthopedic examination.  The Board notes that we are 
certainly sympathetic to the difficulty that the veteran may 
have in obtaining transportation, particularly in light of 
the fact that he appears to be homeless.  

However, the Board also notes that VA regulations address the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  38 C.F.R. § 3.655(a) provides that 
when entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
subsection (b) of 38 C.F.R. § 3.655, as appropriate.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, his claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(a).  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  Examples of "good 
cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).

To date, the veteran has not offered any explanation 
regarding his failure to agree to report for a VA examination 
other than his general assertion that it would be impossible 
for him to obtain transportation.  However, the Board is of 
the opinion that, if the veteran feels that it would be 
impossible for him to appear, he should provide additional 
explanation as to why.  In particular, the Board believes 
that he should specifically comment on factors such as the 
distance between his location and the closest VA medical 
facility available, the feasibility of using public 
transportation, and the possibility of obtaining assistance 
from his accredited representative.  

Furthermore, the Board also believes that the RO should make 
every effort to locate the closest VA facility available that 
is equipped and staffed to conduct such an examination.

Accordingly, this case is remanded for the following actions:

1.  The RO should ask the veteran to 
provide the address of Providence Hospital, 
as well as a list of the names and 
addresses of any additional doctors and 
medical care facilities (hospitals, HMOs, 
etc.) which have treated him for his 
claimed back disability or psychiatric 
disorder.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified, to include Providence 
Hospital.  When the veteran responds, the 
RO should obtain records from each health 
care provider the veteran identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran of 
the records that could not be obtained, 
including what efforts were made to obtain 
them.  

2.  The RO should make arrangements for the 
veteran to be afforded an orthopedic 
examination at the closest VA medical 
facility that is equipped to conduct such 
an examination.  The claims folder should 
be provided to the examiner for review 
prior to the examination.  The examiner 
should be advised to review the claims 
folder in conjunction with the examination, 
to include an October 2000 letter from the 
veteran's chiropractor.  Any diagnostic 
tests and studies deemed necessary by the 
examiner in order to respond to these 
inquiries should be conducted.  The 
examiner should conduct an examination of 
the veteran's back and provide a diagnosis 
of any pathology found.  The examiner 
should also respond to each of the 
following inquiries:

a.  As to any back disability found on 
examination, the examiner should 
specifically comment on the etiology of 
that disability.  In particular, please 
comment on whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any present mid-back 
or cervical spine disorder is related to 
any incident of military service, or 
whether such a relationship is unlikely 
(i.e., less than a 50-50 probability).

b.  If the answer to the first question 
is in the negative, and there is a back 
disorder which is not directly related 
to any incident of military service, is 
it at least as likely as not (i.e., at 
least a 50-50 probability) that any 
service-connected disability has either 
caused or aggravated his present claimed 
back disorder?  (Note: aggravation 
connotes a permanent worsening above the 
base level of disability, not merely 
acute and transitory increases in 
symptoms or complaints.)

c.  If it is determined that a present 
back disorder was aggravated by a 
service-connected disability, please 
offer an opinion as to the degree to 
which the non-service-connected disorder 
has been aggravated over and above the 
level of disability existing prior to 
the aggravation.  

3.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West 2002)) have 
been completed.  The RO is free to 
undertake any development deemed necessary 
in order to fully comply with the VCAA.

4.  Once the foregoing has been completed, 
the RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the RO should issue an SSOC, 
and the veteran and his representative 
should be afforded time in which to 
respond.  The veteran's claims folder 
should then be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



